     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.701 Page 1 of 13



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    WASA MEDICAL HOLDINGS,                              Case No.: Case No. 20-cv-0966-AJB-DEB
      individually and on behalf of all
12
      others similarly situated,                          ORDER:
13                                      Plaintiffs,
                                                          (1) GRANTING CONSOLIDATION;
14    v.
                                                          (2) APPOINTING LEAD PLAINTIFF;
15    SORRENTO THERAPEUTICS,                              AND
      INC., HENRY JI, and MARK R.                         (3) APPOINTING LEAD COUNSEL
16
      BRUNSWICK,
17                             Defendants.                (Doc. Nos. 4–5, 7–10)
18
19          Presently before the Court are six motions to consolidate, appoint Lead Plaintiff, and
20    appoint Lead Counsel from movants Dr. Dean Roller, the SRNE Investor Group, Mike
21    Nguyen, Andrew Zenoff, Thomas Hammond, and Jing Li. (Doc. Nos. 4–5, 7–10.) Movants
22    Dr. Roller, Nguyen, and Hammond do not oppose the motions, recognizing they do not
23    have the largest financial interest in this litigation. (Doc. Nos. 13–14, 17.) Competing
24    movants the SRNE Investor Group, Zenoff, and Li, however, filed oppositions to the
25    motions. (Doc. Nos. 19, 21, 24.) As fully set forth below, the Court GRANTS Zenoff’s
26    motion for Lead Plaintiff and appointment of Lead Counsel, (Doc. No. 9), and DENIES
27    all other competing motions pending before the Court. The Court also GRANTS the
28    parties’ requests to consolidate all related actions.
                                                      1
                                                                             Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.702 Page 2 of 13



1     I.    BACKGROUND
2           On May 26, 2020, this action (“the Wasa Action”) was filed in this Court alleging
3     violations of the Securities Exchange Act of 1934 (“the Exchange Act”) on behalf of all
4     investors who purchased or otherwise acquired Sorrento Therapeutics, Inc. (“Sorrento” or
5     the “Company”) shares between May 15, 2020 through May 22, 2020 (the “Class Period”).
6     Specifically, the action alleges that Sorrento, Henry Ji, and Mark R. Brunswick
7     (“Defendants”) violated federal securities laws by making materially false and/or
8     misleading statements, and failing to disclose material adverse facts relating to its
9     announcement that the Company had discovered an antibody that had demonstrated 100%
10    inhibition of SARS-CoV-2 virus infection. Then on June 11, 2020, Calvo v. Sorrento
11    Therapeutics, Inc. et al., No. 20-cv-1066 (the “Calvo Action”) was filed in this District
12    with similar allegations on behalf of investors who purchased Sorrento common stock
13    during the same Class Period. The Wasa Action, together with the Calvo Action
14    (hereinafter referred to as the “Actions”), seek to recover damages on behalf of Sorrento
15    investors during the same Class Period.
16    II.   DISCUSSION
17          A.     Motion to Consolidate
18          First, all movants request that the Court consolidate the Wasa and Calvo Actions.
19    Under the Exchange Act, 15 U.S.C. § 78u-4, et seq., if multiple actions involving
20    “substantially the same claim or claims” are filed with a court, the court tasked with
21    selecting the Lead Plaintiff should postpone that selection “until after the decision on the
22    motion to consolidate is rendered. As soon as practicable after such decision is rendered,
23    the court shall appoint the most adequate plaintiff as lead plaintiff for the consolidated
24    actions in accordance with this paragraph.” 15 U.S.C. § 78u-4(a)(3)(B)(ii). In addition,
25    pursuant to Federal Rule of Civil Procedure 42(a), if the actions before the court involve a
26    common question of law or fact, the court may: (1) join for hearing or trial any or all matters
27    at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid
28    unnecessary cost or delay.
                                                    2
                                                                            Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.703 Page 3 of 13



1           Here, the Wasa and Calvo Actions assert claims against the same Defendants and
2     involve common questions of law and fact. Both actions involve similar allegations on
3     behalf of investors who purchased Sorrento common stock during the same Class Period.
4     Thus, in the interest of judicial economy, consolidation is appropriate under Federal Rule
5     of Civil Procedure 42. Accordingly, the Court GRANTS the parties’ motions to
6     consolidate. See, e.g., Staublein v. Acadia Pharm., Inc., No. 18-CV-1647-AJB-BGS, 2019
7     WL 927756, at *2 (S.D. Cal. Feb. 26, 2019) (consolidating related securities class actions).
8           B.     Motion to Appoint Lead Plaintiff
9           Next, the Court addresses the motions for appointment of Lead Plaintiff. Under the
10    PSLRA, the district court “shall appoint as lead plaintiff the member or members of the
11    purported class that the court determines to be the most capable of adequately representing
12    the interest of the class members[.]” 15 U.S.C. § 78u-4(a)(3)(B)(i). The PSLRA creates a
13    rebuttable presumption that the most adequate plaintiff should be the plaintiff who: (1) has
14    filed the complaint or brought the motion for appointment of lead counsel in response to
15    the publication of notice, (2) has the “largest financial interest” in the relief sought by the
16    class, and (3) otherwise satisfies the requirements of Federal Rule of Civil Procedure 23
17    (“Rule 23”). See 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(aa)–(cc). The presumption may be
18    rebutted only upon proof that the presumptive lead plaintiff: (1) will not fairly and
19    adequately protect the interests of the class or (2) is subject to “unique defenses” that render
20    such plaintiff incapable of adequately representing the class. See 15 U.S.C. § 78u-
21    4(a)(3)(B)(iii)(II)(aa)–(bb).
22          By its terms, the PSLRA “provides a simple three-step process for identifying the
23    lead plaintiff” in a private securities class action litigation. See In re Cavanaugh, 306 F.3d
24    726, 729 (9th Cir. 2002). “The first step consists of publicizing the pendency of the action,
25    the claims made and the purported class period.” Id. At the second step, “the district court
26    must consider the losses allegedly suffered by the various plaintiffs,” and select as the
27    “presumptively most adequate plaintiff . . . the one who has the largest financial interest in
28    the relief sought by the class and otherwise satisfies the requirements of Rule 23 of the
                                                  3
                                                                             Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.704 Page 4 of 13



1     Federal Rules of Civil Procedure.” Id. at 729–30 (internal citations omitted). Finally, at the
2     third step, the district court “give[s] other plaintiffs an opportunity to rebut the presumptive
3     lead plaintiff’s showing that it satisfies Rule 23’s typicality and adequacy requirements.”
4     Id. at 730.
5                   1.    Procedural Requirements
6           Under the PSLRA, a plaintiff who files a securities litigation class action must
7     provide notice to class members via publication in a widely-circulated national business-
8     oriented publication or wire service within 20 days of filing the complaint. See 15 U.S.C.
9     § 78u-4(a)(3)(A)(I). The notice must: (1) advise class members of the pendency of the
10    action, the claims asserted therein, and the purported class period; and (2) inform potential
11    class members that, within 60 days of the date on which notice was published, any members
12    of the purported class may move the court to serve as lead plaintiff in the purported class.
13    15 U.S.C. § 78u-4(a)(3)(A)(i)(I)–(II).
14          Here, all movants timely moved for appointment as Lead Plaintiff, and therefore all
15    movants easily satisfy the procedural requirements necessary to serve as Lead Plaintiff.
16                  2.    Largest Financial Interest
17          Next, pursuant to the PSLRA, the Court shall be guided by a presumption that the
18    most adequate lead plaintiff is the class member who has “the largest financial interest in
19    the relief sought by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(bb). This presumption
20    only may be rebutted by proof that the presumptively most adequate plaintiff “will not
21    fairly and adequately protect the interests of the class” or is “subject to unique defenses
22    that render such plaintiff incapable of adequately representing the class.” The PSLRA does
23    not specify how the Court should calculate “largest financial interest,” but most courts look
24    to the largest loss from class period investments when sales are matched to purchases on a
25    Last-In-First-Out (“LIFO”) basis. See, e.g., Staublein v. Acadia Pharm., Inc., No. 18-cv-
26    1647 (AJB) (BGS), 2019 WL 927756, at *2 (S.D. Cal. Feb. 26, 2019) (analyzing movant
27    losses on a LIFO basis).
28          The Court first measures the financial stake of each competing movant. In re
                                               4
                                                                             Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.705 Page 5 of 13



1     Cavanaugh, 306 F.3d at 730. After review of all the competing movants’ briefing, and after
2     excluding those movants who have conceded they do not have the largest financial interest,
3     the alleged losses of each competing movant are as follows:
4
5                 Movant                               Claim of Loss
6
                  Andrew Zenoff                        $195,500.00
7
                  The SRNE Investor Group              $380,908.82
8
                  Jing Li                              $454,341.00
9
10          Based on the briefing submitted, it appears Li is the movant with the largest loss.
11    Challenging this assertion, competing movant the SRNE Investor Group argues Li’s claim
12    of loss is either inaccurate or unsubstantiated. (Doc. No. 19 at 7.) The loss chart reflecting
13    Li’s damages based the claimed loss on the alleged purchases of 100,000 shares on May
14    18, 2020, for a total of $931,966, and the sale of all of those shares on June 4, 2020 at
15    $4.7763 per share, for a total loss of $477,625. (See Doc. No. 10-3). However, the SRNE
16    Investor Group points out this transaction is unsubstantiated because “Li’s sworn
17    certification makes no mention of this purported sale transaction.” (Doc. No. 19 at 7.)
18    Moreover, the SRNE Investor Group argues the claim of loss is inaccurate because the sale
19    price listed on the loss chart, at $4.7763 per share, cannot possibly be the correct price,
20    because according to financial information databases, Sorrento stock traded no higher than
21    $4.07 per share on June 4, 2020. The Court disagrees.
22          To the SRNE Investor Group’s first point that the claimed loss is unsubstantiated, Li
23    sufficiently explains the PSLRA only requires that a movant’s certification provide “all of
24    the transactions of the plaintiff in the security that is the subject of the complaint during
25    the class period specified in the complaint.” 15 U.S.C. §78u-4(a)(2)(A)(iv). Thus, Li’s
26    certification is not necessarily defective because she properly provided all her transactions
27    in Sorrento stock acquired during the Class Period. As to the second point that the claimed
28    loss is inaccurate, Li properly calculated her losses based on the procedure set forth in the
                                                    5
                                                                           Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.706 Page 6 of 13



1     PSLRA. Pursuant to the PSLRA, shares sold during the 90-days following the end of the
2     Class Period are valued at the higher of: (i) the sale price or (ii) the average closing price
3     from the end of the Class Period through the date of sale (the “90-day lookback price”).
4     See 15 U.S.C. § 78u-4(e). Li’s Reply Declaration reveals that on June 4, 2020, Li sold
5     50,000 shares priced at $3.9806 per share, and another 50,000 shares priced at $4.0400 per
6     share. (Doc. No. 27-1 at 4.) But Li appropriately used the 90-day lookback price of $4.7763
7     per share to value her loss because the 90-day look back price was higher than the actual
8     sales price. The use of this 90-day lookback price accurately results in a loss of $454,341.00
9     to Li.
10             As such, Li has the largest financial interest at stake, and is the presumptive Lead
11    Plaintiff. The next question to be addressed is whether Li also meets the Rule 23
12    requirements. In re Cavanaugh, 306 F.3d at 730. If not, the Court repeats the process with
13    the movant with the next largest financial stake, until a typical and adequate Lead Plaintiff
14    is ascertained. Id.
15                   3.     Rule 23’s Typicality and Adequacy Requirement
16             “The third step of the process is to give other plaintiffs an opportunity to rebut the
17    presumptive lead plaintiff’s showing that it satisfies Rule 23’s typicality and adequacy
18    requirements. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II).” See In re Cavanaugh, 306 F.3d at 729–
19    31. The typicality requirement asks whether the presumptive lead plaintiff has suffered the
20    same or similar injuries as absent class members as a result of the same conduct by the
21    defendants and are founded on the same legal theory. See Hanon v. Dataproducts Corp.,
22    976 F.2d 497, 508 (9th Cir. 1992). For the adequacy requirement, the two primary inquiries
23    are (1) whether there are conflicts of interest between the proposed lead plaintiff and the
24    class, and (2) whether plaintiff and counsel will vigorously fulfill their duties to the class.
25    See Ellis v. Costco Wholesale Corp., 657 F.3d 970, 985 (9th Cir. 2011).
26             While there is minimal dispute as to the typicality requirement because each
27    competing movant share similar questions of law and fact with Class members, there is
28    fervent dispute over whether each competing movant is adequate. The Court will first
                                               6
                                                                             Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.707 Page 7 of 13



1     determine whether the movant with the largest financial stake, Li, satisfies the requirements
2     of Rule 23. Because the Court concludes that Li does not satisfy the adequacy requirement,
3     the Court will then consider whether the movant with the next largest financial stake, the
4     SRNE Investor Group, satisfies Rule 23’s requirements. The Court also concludes the
5     group does not.
6                            a)     Jing Li
7            Although Li may possess the largest financial interest in this litigation, Li is
8     inadequate to serve as Lead Plaintiff for a few reasons. First, there is a lack of detail for the
9     Court to determine the sophistication and suitability of Li as Lead Plaintiff. The only
10    biographical information provided in Li’s Declaration vaguely states that “I, Jing Li, live
11    in Singapore. I have a 2-year degree from Singapore and am a homemaker. I am 47 years
12    old and have been investing in the securities markets for 3 years.” (Doc. No. 10-6 at ¶ 2.)
13    There is a dearth of information upon which the Court can determine whether Li would be
14    able to adequately assume the role of Lead Plaintiff. Li’s Reply Declaration adds little more
15    to quell the Court’s concerns. In the Reply Declaration, Li states, “[m]y interest in Sorrento
16    securities were funded by the income of my husband, who is a businessperson, and by our
17    family’s savings. My husband’s business interests include ownership of restaurants, real
18    estate holdings, and a software company.” (Doc. No. 27-1 ¶ 5.) But the additional
19    information related to Li’s husband’s assets does not alleviate the Court’s concern about
20    whether Li possesses the requisite experience to supervise this high-stakes litigation. 1 With
21    a mere three years of experience in investing in securities, there is good cause to doubt that
22    Li may be adequate to appreciate the nature of the role of Lead Plaintiff. See In re Gemstar-
23    TV Guide Int’l, Inc. Sec. Litig., 209 F.R.D. 447, 452 (C.D. Cal. 2002); Perez v. HEXO
24
25
      1
26      The Court has considered whether to conduct a hearing to address the questions relating to the movants’
      investments and backgrounds. Nevertheless, the onus is on the movants to make a preliminary showing
27    of their adequacy to serve as representatives of the putative class. At this point in the process, a hearing
      would not alleviate the Court’s concerns because a viable candidate for Lead Plaintiff would understand
28    the need to make a more forceful intial showing of adequacy from the start.
                                                           7
                                                                                      Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.708 Page 8 of 13



1     Corp., No. 19 CIV. 10965 (NRB), 2020 WL 905753, at *3 (S.D.N.Y. Feb. 25, 2020),
2     reconsideration denied sub nom. In re HEXO Corp. Sec. Litig., No. 19 CIV. 10965 (NRB),
3     2020 WL 5503634 (S.D.N.Y. Sept. 11, 2020) (“Notwithstanding this additional (albeit
4     vague) information, the Court is skeptical that Wong -- an individual investor about whom
5     little is known -- possesses the requisite sophistication to serve as lead plaintiff in this
6     action.”); Pirelli Armstrong Tire Corp. Retiree Med. Benefits Tr. v. LaBranche & Co., 229
7     F.R.D. 395, 417 (S.D.N.Y. 2004) (holding that the “experience of a candidate” is “relevant
8     to reaching a determination as to whether a candidate will be capable of adequately
9     protecting the interests of the class”).
10          Second, aspects of Li’s motion and documents submitted in support thereof also
11    raise concern for the Court. For example, Li was only able to affirm her Class Period
12    transactions in her Declaration “[t]o the best of [her] current knowledge,” while by contrast,
13    all other movants were able to affirm their transactions without any equivocation. (Doc.
14    No. 10-5.) Even more, in Li’s opposition brief, she revealed for the first time that in
15    addition to representation by Pomerantz LLP, she is also currently represented by The
16    Schall Law, a fact which was apparently inadvertently omitted from her motion due to a
17    clerical error. Whether the error was indeed inadvertent, this omission and lack of attention
18    to detail calls into question the ability of Li to adequately serve as Lead Plaintiff in a class
19    action. See In re Boeing Co. Aircraft Sec. Litig., 2020 WL 476658, at *5 (N.D. Ill. Jan. 28,
20    2020) (“Under either scenario, their failure to discover these obvious errors independently
21    warrants a determination that the Wangs will not be adequate representatives of the class.”).
22          In sum, this proof that Li fails to meet the adequacy requirement overcomes the
23    presumption of Li as Lead Plaintiff.
24                        b)     The SRNE Investor Group
25          Having determined that Li is not adequate to serve as Lead Plaintiff, the Court will
26    turn to the next investor with the largest financial interest in the matter—the SRNE Investor
27    Group. The SRNE Investor Group is comprised of the following individuals: (1) Jonathan
28    Hirsch, a resident of Canada, and student pursuing a degree in Computer Science, (2)
                                                8
                                                                             Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.709 Page 9 of 13



1     Abraham Robenzadeh, a resident of New York, working in the real estate industry, with a
2     Bachelor of Science degree in Regional Development, (3) Randy Rodriguez, a resident of
3     Colorado, working in the consumer finance industry, and (4) Fraidon Sarkis, a resident of
4     Illinois, and owner for an e-commerce business, with experience in consumer electronics
5     and medical technology, and with a Bachelor of Science degree in Electrical Engineering.
6     (Doc. No. 5-6 ¶ 2–5.) Li and Zenoff both argue that the SRNE Investor Group does not
7     satisfy the adequacy requirement of Rule 23 because the group is an improper
8     amalgamation of unrelated investors without any pre-existing relationship. To this point,
9     the Court agrees.
10           Although the PSLRA allows groups to serve as lead plaintiffs, “courts have
11    uniformly refused to appoint as lead plaintiff groups of unrelated individuals, brought
12    together for the sole purpose of aggregating their claims in an effort to become the
13    presumptive lead plaintiff.” In re Gemstar–TV Guide Int'l, Inc. Sec. Litig., 209 F.R.D. 447,
14    451 (C.D. Cal. 2002). For the most part, to “allow an aggregation of unrelated plaintiffs to
15    serve as lead plaintiffs defeats the purpose of choosing a lead plaintiff.” In re Donnkenny
16    Inc. Sec. Litig., 171 F.R.D. 156, 157 (S.D.N.Y. 1997). When unrelated investors are
17    cobbled together, the clear implication is that counsel, rather than the parties, are steering
18    the litigation.
19           In support of its motion for Lead Plaintiff, the SRNE Investor Group offered a Joint
20    Declaration identifying the members of the group, how the group was formed, and the plan
21    implemented to ensure a coordinated effort moving forward if selected as Lead Plaintiff.
22    After review of the SRNE Investor Group’s Joint Declaration, the Court declines to
23    aggregate the claims of each group member. Although aggregation of unrelated investors
24    is not per se prohibited, the Court is moved by the policy underpinning the PSLRA to
25    prevent attorney-driven securities litigation. Indeed, the Joint Declaration confirms there
26    was no pre-existing relationship between the group members prior to communication with
27    counsel. In the Joint Declaration, the group declared, “[w]e are like-minded investors who
28    contacted and retained the law firm of Kirby McInerney LLP (“KM”). After discussing the
                                                   9
                                                                           Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.710 Page 10 of 13



1     merits of the Related Actions and our responsibilities as lead plaintiff under the PSLRA,
2     we decided to move together for lead plaintiff appointment in the Related Actions as the
3     SRNE Investor Group.” (Doc. No. 5-6 ¶ 6.) The group explained, “[i]n order to formalize
4     the joint leadership of the action, all of us, together with attorneys from KM, participated
5     in a conference call on July 20, 2020. . . .” to discuss case strategy and procedures and
6     mechanisms for communication and decision-making as a collective unit. (Id. ¶ 9.)
7     Confirming that the formation of the group occurred after communication with counsel,
8     the SRNE Investor Group stated that “[as] a result of the conference call, our other
9     communications with KM, and learning of each other’s interest in litigating this action
10    against Sorrento, we decided to join together and coordinate our efforts into a small group
11    and jointly seek appointment as Lead Plaintiff.” (Id. ¶ 10 (emphasis added).)
12          Additionally telling, the SRNE Investor Group’s reply brief does not dispute that the
13    group had no prior existing relationship. Instead, the group focuses on the efforts they have
14    undertaken to guarantee that they may function cohesively if appointed as Lead Plaintiff.
15    However, “though counsel for the [SRNE Investor Group] persuasively argued the group
16    members could work together cohesively, and have the wherewithal to oversee counsel and
17    appropriately litigate the class members’ claims, appointment of an individual as lead
18    plaintiff alleviates any concerns regarding cohesiveness and group decision making.” See
19    Fialkov v. Celladon Corp., No. 15CV1458 AJB (DHB), 2015 WL 11658717, at *4 (S.D.
20    Cal. Dec. 9, 2015).
21          Thus, the SRNE Investor Group has failed to show that it would be an adequate
22    representative of the class as required by Rule 23, which disqualifies it from being
23    appointed Lead Plaintiff.
24                          c)    Andrew Zenoff
25          Because the Court determined that the SRNE Investor Group does not meet the
26    adequacy requirement of Rule 23, the Court must proceed to the movant with the next
27    largest financial interest to determine whether that plaintiff satisfies the Rule 23
28    requirements. In re Cavanaugh, 306 F.3d at 731. The Court concludes that Zenoff has the
                                                10
                                                                           Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.711 Page 11 of 13



1     next largest financial interest in the litigation and satisfies both Rule 23 requirements,
2     making him the most appropriate movant to appoint as Lead Plaintiff.
3           Here, Zenoff’s claimed loss is $195,500.00. (Doc. No. 9-1 at 7.) While this amount
4     is less than Li’s financial interest, Zenoff’s alleged monetary damage is nevertheless larger
5     than the loss suffered by any of SRNE Investor Group’s individual members:
6                SRNE Investor Group Member            Claimed Loss
7
                 Fraidon Sarkis                        $177,002. 25
8
                 Jonathan Hirsch                       $75,225. 75
9
                 Abraham Robenzadeh                    $67,017. 15
10
                 Randy Rodriguez                       $61,663. 67
11
12          Next, none of the competing movants mount a meaningful attack on Zenoff’s
13    typicality or adequacy to serve as Lead Plaintiff. First, nothing in the record suggests that
14    Zenoff’s claims are atypical of any of the putative claim members’ claims. The typicality
15    requirement asks whether the presumptive lead plaintiff has suffered the same or similar
16    injuries as absent class members as a result of the same conduct by the defendants and are
17    founded on the same legal theory. See Hanon, 976 F.2d at 508. Zenoff states he has suffered
18    significant losses during the Class Period as a result of the artificial inflation and
19    consequent market corrections of the price of Sorrento’s stock, caused by Defendants’ false
20    and misleading disclosures during the Class Period. This harm would also extend to absent
21    class members who also purchased Sorrento securities during the Class Period. As such,
22    Zenoff’s claims are based on the same legal theories as other class members.
23          Second, no party has raised any concerns regarding Zenoff’s adequacy to assume
24    the role of Lead Plaintiff. The two primary adequacy inquiries are: (1) whether there are
25    conflicts of interest between the proposed lead plaintiff and the class and (2) whether
26    plaintiff and counsel will vigorously fulfill their duties to the class. See Ellis, 657 F.3d at
27    985. Presently, there is no evidence or argument that a conflict of interest exists between
28    Zenoff and the putative class. Additionally, review of Zenoff’s Declaration shows he is an
                                                   11
                                                                            Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.712 Page 12 of 13



1     individual willing and ready to vigorously fulfill his duties as Lead Plaintiff. In particular,
2     Zenoff’s Declaration demonstrates he is a 55-year-old resident of California, and an
3     entrepreneur, business owner, and inventor. (Doc. No. 9-6 ¶ 2–3.) Zenoff is the founder of
4     three companies, and the inventor of a maternity nursing product, which has sold millions
5     of units for the span of 24 years. (Id. ¶ 3.) As a part of his role in managing these companies,
6     Zenoff has experience hiring and overseeing attorneys in connection with various business
7     matters. (Id. ¶ 6.) He attended Babson College, where he studied business, marketing, and
8     entrepreneurship. (Id. ¶ 4.) Zenoff additionally has twenty years of experience investing in
9     the capital markets. (Id. ¶ 5.) His experience in investing in securities, coupled with his
10    extensive background with leadership and management, makes him a suitable candidate
11    for Lead Plaintiff.
12           In conclusion, there is insufficient evidence to rebut the presumption of Zenoff as
13    Lead Plaintiff.
14           C.    Motion to Appoint Lead Counsel
15           The PSLRA provides that the “most adequate plaintiff shall, subject to the approval
16    of the court, select and retain counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v).
17    Zenoff wishes to appoint Robbins Geller as Lead Counsel in this case. (Doc. No. 9-1 at 9.)
18    With more than 200 attorneys in offices nationwide, Robbins Geller has prosecuted
19    numerous securities litigations and securities fraud class actions successfully on behalf of
20    investors, including obtaining recoveries in excess of one billion dollars. (Id.) Therefore,
21    the Court finds Robbins Geller has the resources and experience to effectively manage the
22    class litigation. Thus, Robbins Geller is appointed as Lead Counsel.
23    III.   CONCLUSION
24           For the reasons stated above, the Court GRANTS Zenoff’s motion for consolidation
25    of related actions, appointment as Lead Plaintiff, and approval of selection of counsel in
26    its entirety. (Doc. No. 9.) The Court DENIES movants Dean Roller, the SRNE Investor
27    Group, Mike Nguyen, Thomas Hammond, and Jing Li’s motions to appoint Lead Plaintiff
28    and to appoint Lead Counsel. (Doc. Nos. 4–10.) Mike Nguyen’s motion, Doc. No. 5, in the
                                                12
                                                                             Case No. 20-cv-0966-AJB-DEB
     Case 3:20-cv-00966-AJB-DEB Document 41 Filed 02/12/21 PageID.713 Page 13 of 13



1     Calvo Action, Case. No. 20-cv-01066-AJB-DEB, is also DENIED. The Court ORDERS
2     as follows:
3        1) Pursuant to Federal Rule of Civil Procedure 42(a), Wasa Medical Holdings v.
4           Sorrento Therapeutics, Inc. et al., 20-cv-00966-AJB-DEB, and Calvo v. Sorrento
5           Therapeutics, Inc. et al., 20-cv-01066-AJB-DEB, and all related actions are
6           consolidated for all purposes (the “Consolidated Action”). This Order will apply to
7           the Consolidated Action and to each case that relates to the same subject matter that
8           is subsequently filed in this District or is transferred to this District and is
9           consolidated with the Consolidated Action.
10       2) A Master File is established for this proceeding. The Master File will be Case No.
11          20-cv-00966-AJB-DEB. The Clerk of Court will file all pleadings in the Master File
12          and note such filings on the Master Docket.
13       3) Every pleading in the Consolidated Action will bear the following caption:
14          IN RE SORRENTO THERAPEUTICS, INC. SECURITIES LITIGATION, Case
15          No. 20-cv-00966-AJB-DEB.
16       4) Pursuant to 15 U.S.C. § 78u-4(a)(3)(B), Andrew Zenoff is appointed to serve as Lead
17          Plaintiff in the Consolidated Action.
18       5) Pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v), Andrew Zenoff’s selection of Robbins
19          Geller Rudman & Dowd LLP as Lead Counsel for the class is approved. Lead
20          Counsel will have the authority to speak for all plaintiffs and class members in all
21          matters regarding the litigation, including, but not limited to, pre-trial proceedings,
22          motion practice, trial, and settlement.
23          IT IS SO ORDERED.
24    Dated: February 12, 2021
25
26
27
28
                                                      13
                                                                          Case No. 20-cv-0966-AJB-DEB
